DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-5 and 8 in the reply filed on 08/11/2022 is acknowledged. Applicant argues with species and sub-species requirement as set forth in restriction requirements arguing that Species I-IV and Sub-species V-VIII are connected in design, operation and effect and there is a disclosed relationship between the various claimed species. Examiner does not find the argument as persuasive because species I-IV are also distinguishable from each other from the conductivity types of lightly doped source region as well as the channel in addition to presence and absence of lightly dopes source region as argued and each of this species configuration with each of the sub-species configurations with various  arrangement of gate electrode on PN semiconductor functional region will certainly  make the device design, operation and effect different from each other. With regards to applicant’s argument on sub-species V-VIIII that gate electrode arrangements on side surfaces of semiconductor PN functional region is not patentably distinct from each other, examiner argues that, in each of  sub-species V-VIII, gate electrodes  maybe arranged on entire area as well as partial area  of various side surfaces or partial area of adjacent side surfaces as set forth in the requirements which clearly makes it non-obvious from each other. In addition, since these sub-species requirements are tied to species requirements (which can be P type or N type with or without lightly doped source region), hence they are not obvious to each other in terms of design, operation and effect as mentioned earlier. Examiner therefore argues applicant’s arguments with regards to traversal are not  persuasive and therefore this restriction requirement is made FINAL. 
Applicant elects claims 1-5 & 8 , Fig. 13(b) but upon further evaluation of the claims, examiner considers claims 1-17 reads on elected species I, sub species VI and accordingly claims 1-17 are considered for  examination  in current office action. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8  recites “the lowermost surface of the insulating gate dielectric and the gate electrode is higher than the second interface….””. which is not supported in the specification and drawing. Claim 1 defines “a second interface” is “ between the lightly doped drain region(103)  and the heavily doped drain region (104)” and according to Fig. 1, the lowermost surface of the insulating gate dielectric (107) and the gate electrode (106) is lower (and not higher as claimed) than the second interface. It is not clear if it is intended to claim “the lowermost surface of the insulating gate dielectric and the gate electrode is [[higher]] lower than the second interface and lower than a third interface between the channel semiconductor region and the lightly doped drain region”. For examination purpose, examiner is interpreting as such.
Claim 15 recites “wherein the lowermost surface of the insulating gate dielectric and the gate electrode is higher than the second interface and lower than the third interface”. Claim 1 recites “a second interface between the lightly doped drain region (103) and the heavily doped drain region (104)” and according to Fig. 1, the lowermost surface of the insulating gate dielectric (107) and the gate electrode (106) is lower (and not higher) than the second interface.  Furthermore, the limitation “the third interface” has antecedent base issues. Claim 8 further recites  “ a third interface between the channel semiconductor region and the lightly doped drain region”. It is not clear if it is intended to claim “wherein the lowermost surface of the insulating gate dielectric and the gate electrode is [[higher]] lower than the second interface and lower than [[the]] a third interface between the channel semiconductor region and the lightly doped drain region”.

Claims 9-10 are rejected being dependent on claim 8
Claims 16-17 are rejected being dependent on claim 15.

	
Allowable Subject Matter
Claims 1-7,9-14 are allowed
With respect to claim 13, the prior art made of record does not disclose or suggest either alone or in combination “………wherein the heavily doped drain region has a second conductivity type and includes an upper portion and a lower portion, and the lower portion is wider than the upper portion and has bottom and side surfaces surrounded by the well semiconductor region, a lightly doped drain region above the heavily doped drain region, the lightly doped drain region having the second conductivity type; a heavily doped, first conductivity type channel semiconductor region above the lightly doped drain region; a heavily doped, second conductivity type source region above the channel semiconductor region, wherein the heavily doped source region comprises a narrow bandgap pseudocrystalline, narrow bandgap polycrystalline or single crystal silicon semiconductor; an insulating gate dielectric and a gate electrode on a first side surface of each of the upper portion of the heavily doped drain region, the lightly doped drain region, the channel semiconductor region, and the heavily doped source region; and an insulating material on a second side surface of each of the heavily doped source region, the channel semiconductor region, the lightly doped drain region, and the upper portion of the heavily doped drain region, and a drain electrode in contact with the heavily doped drain region, in the insulating material and isolated from the heavily doped source region, the channel semiconductor region, and the lightly doped drain region, wherein: the insulating gate dielectric and the gate electrode have a lowermost surface that is higher than a first interface between the heavily doped drain region and the well semiconductor region and lower than a second interface between the lightly doped drain region and the heavily doped drain region, the gate electrode comprises heavily doped polycrystalline silicon, a refractory metal silicide, a refractory metal, or a combination thereof; the insulated gate dielectric isolates the gate electrode from the heavily doped source region, the channel semiconductor region, the lightly doped drain region, and the heavily doped drain region, and a contact surface between the drain electrode and the heavily doped drain region is lower than the second interface” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Claims 2-7,9-14 are allowed being dependent on claim 1.
Regarding claim 1, Cheng ( US 7,315,051 B2) discloses, a well semiconductor region  (210, Fig. 25) having a first conductivity type, a heavily doped drain region  (285) on the well semiconductor region, wherein the heavily doped drain region has a second conductivity type and includes an upper portion and a lower portion, a lightly doped drain region(255)  above the heavily doped drain region but fails to disclose, and the lower portion is wider than the upper portion and has bottom and side surfaces surrounded by the well semiconductor region, ……., the lightly doped drain region having the second conductivity type; a heavily doped, first conductivity type channel semiconductor region above the lightly doped drain region; a heavily doped, second conductivity type source region above the channel semiconductor region, wherein the heavily doped source region comprises a narrow bandgap pseudocrystalline, narrow bandgap polycrystalline or single crystal silicon semiconductor; an insulating gate dielectric and a gate electrode on a first side surface of each of the upper portion of the heavily doped drain region, the lightly doped drain region, the channel semiconductor region, and the heavily doped source region; and an insulating material on a second side surface of each of the heavily doped source region, the channel semiconductor region, the lightly doped drain region, and the upper portion of the heavily doped drain region, and a drain electrode in contact with the heavily doped drain region, in the insulating material and isolated from the heavily doped source region, the channel semiconductor region, and the lightly doped drain region, wherein: the insulating gate dielectric and the gate electrode have a lowermost surface that is higher than a first interface between the heavily doped drain region and the well semiconductor region and lower than a second interface between the lightly doped drain region and the heavily doped drain region, the gate electrode comprises heavily doped polycrystalline silicon, a refractory metal silicide, a refractory metal, or a combination thereof; the insulated gate dielectric isolates the gate electrode from the heavily doped source region, the channel semiconductor region, the lightly doped drain region, and the heavily doped drain region, and a contact surface between the drain electrode and the heavily doped drain region is lower than the second interface.

Huang (US 7,550,803 B1), Fig. 2 discloses, lightly doped drain 256, heavily doped source region 232 , gate 216, gate dielectric 214 but fail to read all imitations in claimed context.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813